                                        IN THE
                             UNITED STATES DISTRICT COURT
                                       FOR THE
                             WESTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA                      )   PETITION FOR WRIT OF HABEAS
                                              )    CORPUS AD PROSEQUENDUM
             v.                               )
                                              )
DONALD ZACHARY SNYDER                         )   Case No: 1:18MJ00138
DOB: xx-xx-1987                              )
SSN: xxx-xx-6610                              )

        Your petitioner, United States of America, by Zachary T. Lee, Assistant United States
Attorney for the Western District of Virginia, respectfully shows:
        1. That the case is a prosecution upon an Criminal Complaint against the defendant for
violation of Title 21, United States Code, Section 846.
        2. That the presence of the defendant before the United States District Court for the
Western District of Virginia at Abingdon, Virginia, scheduled for an Initial Appearance and/ or
Arraignment at 10:00 a.m., on October 31, 2018, is necessary and he is now in the custody of the
Sullivan County Jail.
        WHEREFORE, your petitioner prays that a Writ Of Habeas Corpus Ad Prosequendum be
issued to the United States Marshal for the Western District of Virginia, or any other authorized
United States Marshal, who shall bring the defendant before the Court at the above time and
place.
Dated: 10/05/2018                                     /s/ Zachary T. Lee
                                                      Assistant United States Attorney
******************************************************************************
TO: Sullivan County Jail
        P.O. Box 610, Blountville, TN 37617
        Phone: (423) 279-7500
IN THE EVENT THE INMATE IS TO BE TRANSFERRED TO ANOTHER FACILITY
BEFORE THE REQUESTED DATE OF APPEARANCE, PLEASE NOTIFY THE
ASSISTANT U.S. ATTORNEY LISTED ABOVE AT (276) 628-4161.
GREETINGS:
        WE COMMAND YOU that you surrender the body of DONALD ZACHARY SNYDER,
detained in the Sullivan County Jail, under your custody as it is said, to the United States
Marshal for the Western District of Virginia, or one of his Deputies, or any other authorized
United States Marshal, to the end that his body will be before the United States District Court for
the Western District of Virginia, at Abingdon, Virginia, on the 31st day of October 2018, at
10:00 a.m., or at such other time or times as the District Court may direct.

ENTER:     The ________ day of October 2018.
                                                            ________________________
                                                            United States Magistrate Judge




 Case 1:18-mj-00138-PMS Document 9 Filed 10/05/18 Page 1 of 2 Pageid#: 225
       TO THE UNITED STATES MARSHAL FOR THE WESTERN DISTRICT
       OF VIRGINIA, OR ANY AUTHORIZED UNITED STATES MARSHAL:

       TO EXECUTE:

        WE COMMAND that you proceed to the Sullivan County Jail, and remove therefrom the
body of DONALD ZACHARY SNYDER and produce him under safe and secure conduct before
the United States District Court for the Western District of Virginia, at Abingdon, Virginia, on
the 31st day of October 2018, at 10:00 a.m., or at such other time or times as the District Court
may direct; and upon completion of the case, return the said DONALD ZACHARY SNYDER to
the Sullivan County Jail.


                                                           JULIA C. DUDLEY, CLERK

                                                           BY: _________________________
                                                               Deputy Clerk


CUSTODY ASSUMED:

EXECUTED this _________ day of _______________, 2018.

              BY:     ____________________________
                       United States Marshal/Deputy


RETURNED:

EXECUTED this ________ day of ___________________, 2018.

              BY:       ____________________________
                         United States Marshal/Deputy




SENTENCED STATE PRISONER:                  Yes:                   No:




 Case 1:18-mj-00138-PMS Document 9 Filed 10/05/18 Page 2 of 2 Pageid#: 226
